Citation Nr: 0019750	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-33 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
October 1971, and from January 1974 to November 1974, both 
periods in the United States Navy.  He also served on active 
duty from September 1976 to November 1976 in the United 
States Army.   The veteran in addition had various dates of 
duty in the Reserves from November 17, 1979, to November 16, 
1981, and from May 8, 1982, to May 7, 1984. 

In December 1997, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDING OF FACT

The claim of entitlement to service connection for 
hypertension is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
hypertension is not well grounded.  38 U.S.C.A. § 51107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded. 38 U.S.C.A. § 5107(a).  The Court of Appeals for 
Veterans Claims (Court) has provided that a well- grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a). Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence. The VA benefits system requires more 
than just an allegation; a claimant must submit supporting 
evidence and the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992). Where the issue presented 
in an application for service-connected disability is factual 
in nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish a well-grounded claim under 38 U.S.C.A. § 5107(a). 
See Cartright v. Derwinski, 2 Vet. App. 24 (1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony because lay 
persons are not competent to offer expert medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under § 
5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court held 
that for a veteran's claim for service connection to be well 
grounded, there must be competent evidence of: (1) Current 
disability in the form of a medical diagnosis; (2) incurrence 
or aggravation of a disease or injury in the form of lay or 
medical evidence; and (3) a nexus or evidence of causal 
connection between in-service injury or disease and current 
disability in the form of medical evidence.

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty. 38 
U.S.C.A. § 1110 (West 1991).  Service connection may also be 
granted for certain chronic disabilities, such as 
hypertension, if such disease is competently demonstrated to 
have become manifest to a compensable degree within one year 
from the date of separation from service.  38 U.S.C.A. §§ 
1101, 

1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1999).  Active military, naval, or air service includes 
active duty, any period of active duty for training during 
which the veteran was disabled or died from a disease or 
injury, or inactive duty training during which the veteran 
was disabled or died from an injury incurred or aggravated in 
the line of duty. 38 U.S.C.A. §§ 101(24), 1110, 1131 (West 
1991).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  
Service connection may be established for disability 
resulting from personal injury incurred or aggravated while 
on active military, naval, or air service. Active military, 
naval, or air service includes active duty, any period of 
active duty for training during which the veteran was 
disabled or died from a disease or injury, or inactive duty 
training during which the veteran was disabled or died from 
an injury incurred or aggravated in the line of duty. 38 
U.S.C.A. §§ 101(24), 1110, 1131 (West 1991).

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings. Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported, a showing 
of continuity after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b) (1999). 

The veteran's claim for service connection for hypertension 
is not well grounded.  In this regard, the Board notes that 
there were no readings showing elevated blood pressure during 
active military service in the Army and in the Navy.  While 
the veteran also had service in the Naval Reserves, the Board 
notes that service records show that the veteran had no 
active service during his periods of service in the Naval 
Reserves.  Hypertension was diagnosed in February 1981 on a 
Naval Reserve 

affiliation examination.  At that time, his blood pressure 
was reported to be120/98, and the examiner recommended that 
blood pressure be determined over a 3-day period.   
Thereafter, an elevated blood pressure reading is not shown 
until 1993 when a blood pressure reading of 157/108 was 
recorded in May 1993, and a reading of 147/99 was noted in 
November 1993.  Treatment has continued and the diagnosis of 
current disability has been confirmed.  However, these 
findings have in no way been clinically or otherwise 
competently related to any incident, injury or disease of 
active service or to any service- connected disability.  

It is noted that the veteran claims that he has had 
hypertension since 1973 (he gave a 20-year history of 
hypertension during his VA outpatient treatment in May 1993).  
However, the veteran, as a lay person, is not competent to 
offer a clinical opinion as to the probable time of onset of 
hypertension.  This is pure speculation, especially 
considering the nature of hypertension and the necessity of 
confirmation by medically determined readings.  While 
hypertension was diagnosed in 1981, this was based on one 
reading, and was not a confirmed diagnosis.  The examiner 
recommended at that time that blood pressure be determined 
over a 3-day period.  The first clinical notations confirming 
the diagnosis of hypertension are from the early 1990's, many 
years after active service, and no clinical or other 
competent evidence on file relates the onset of hypertension 
to active service.  Again, for such a causal connection to be 
established, there would have to be clinical competent 
evidence establishing the fact.  There is no such clinical or 
other competent evidence on file so the veteran's claim for 
service connection for hypertension is not well grounded.

Since the veteran's claim is not well grounded, there is no 
duty to assist him in the development of his claim, 38 
U.S.C.A. § 5107, Morton v. West, 12 Vet. App. 477 (1999), and 
the Board does not have jurisdiction to adjudicate the claim 
on the merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).  The 
veteran is free at any time in the future to submit evidence 
in support of his claim.  Medical records of complaints and 
treatment of hypertension in service or shortly thereafter 
would be helpful in establishing a well-grounded claim, as 
well as medical opinion linking any current findings with 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).


ORDER

Service connection for hypertension is denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

